                IN THE UNITED STATES DISTRICT COURT FOR THE
              EASTERN DISTRICT OF KENTUCKY, LONDON DIVISION



AMANDA HOSKINS and JONATHAN         )
TAYLOR,                             )
                                    )      Case No. 17-CV-84
         Plaintiffs,                )
                                    )      Hon. ROBERT E. WEIR
         v.                         )
                                    )      Mag. HANLY A. INGRAM
KNOX COUNTY, ET AL.,                )
                                    )      JURY TRIAL DEMANDED
         Defendants.




                           EXHIBIT 25
22F/~E9AZ/~~ 4 ~L~~LiUlEC5654C42D1
Powered by www.ScnptSure.com
                Brunswick Wellness, Inc.
                      106 Ownes Lane
                   Brunswick GA 31525
            (912) 275-7480 F~x: (912) 275-7483
                     Ervin Wells, M.O.
DEA: FW1191573 Lie: GA057339 NPI: 1467400028
Name- MICHAEL SIMPSON
DOB- 5/25/1966 (44)
Date- Wednesday, December 22, 2010
Addressl- 1894 MOORE CREEK RD
Address2- Fourmile, KY 40939
Phon~- (606) 622-1780

XANa>< .Oral 1 mg Tab'

#90 (~inetvl. T~blet

~lg:1 (.OnetTat?,l't                  ~v,ry s·H.purs
                              .. .f
               ,;::~· :-::·



Dispen~e As Written




                                                       PL010474
